        Case 2:18-cv-01534-KOB Document 173 Filed 06/21/21 Page 1 of 5                     FILED
                                                                                  2021 Jun-21 PM 04:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,              )
                                            )
                           Plaintiff,       )
                                            ) Civil Action File No.
                                            ) 2:18-cv-1534-KOB
      v.                                    )
                                            )
CHUBB CUSTOM INSURANCE                      )
COMPANY,                                    )
                 Defendant.                 )


  DEFENDANT CHUBB CUSTOM INSURANCE COMPANY’S LIST OF
        EXPERT WITNESSES TO BE CALLED AT TRIAL


      Defendant Chubb Custom Insurance Company, by and through its counsel,

and pursuant to the Court’s Pretrial Order [Doc. 166], identifies the following expert

witnesses that it may call at the trial of this matter:

PRIMARY EXPERT WITNESSES:

      1.     Wade Bushman, FSRT, WRT
             Chief Executive Officer
             YOUNG & Associates

             Work and Home Address:
             3517 Woodmont Boulevard
             Nashville, Tennessee 37215

      2.     Ned Fortenberry, P.E.
             Engineering Design & Testing Corp.
             2748 Alton Road, Suite 100
     Case 2:18-cv-01534-KOB Document 173 Filed 06/21/21 Page 2 of 5




         Birmingham, Alabama 35210

    3.   Tom Sumner, CIH, CSP, CHMM
         Vice President
         J.S. Held

         Work Address:
         J.S. Held
         365 Canal Street, Suite 2760
         New Orleans, Louisiana 70130

         Home Address:
         56 Juniper Court
         Mandeville, Louisiana 70471

OPTIONAL EXPERT WITNESSES:

    1.   Stephen Trauth
         Senior Building Consultant
         Sedgwick Inc.
         4051 Veterans Memorial Blvd, Suite 400
         Metairie, Louisiana 70002

    2.   Steve Lehman, WRT, FSRT
         Senior Regional Consultant
         YOUNG & Associates
         2870 Peachtree Road, #430
         Atlanta, Georgia 30305

    3.   Kurt D. Mulder, P.E.
         Engineering Design & Testing Corp.

         Work Address:
         2748 Alton Road
         Birmingham, Alabama 35210

         Home Address:
         5004 Somerset Way
         Birmingham, Alabama 35242

                                   2
 Case 2:18-cv-01534-KOB Document 173 Filed 06/21/21 Page 3 of 5




Respectfully submitted this 21st day of June, 2021.
                                          /s/ Wayne D. Taylor
                                          WAYNE D. TAYLOR
                                          Georgia Bar No. 701275
                                          Admitted pro hac vice
                                          MICHELLE A. SHERMAN
                                          Georgia Bar No. 835980
                                          Admitted pro hac vice

                                          MOZLEY, FINLAYSON &
                                          LOGGINS LLP
                                          1050 Crown Pointe Parkway,
                                          Suite 1500
                                          Atlanta, Georgia 30338
                                          Tel: (404) 256-0700
                                          Fax: (404) 250-9355
                                          wtaylor@mfllaw.com
                                          msherman@mfllaw.com

                                          -and-

                                          MARK D. HESS
                                          Alabama Bar No. ASB-0008-
                                          E66M
                                          HAND ARENDALL
                                          HARRISON SALE LLC
                                          1801 5th Avenue North, Suite
                                          400
                                          Birmingham, Alabama 35203
                                          Tel: (205) 324-4400
                                          Fax: (205) 322-1163
                                          mhess@handfirm.com

                                          -and-

                                          DAVID A. LEE
                                          Alabama Bar No. ASB-3165-
                                          E47D
                                          PARSONS, LEE & JULIANO,

                                  3
Case 2:18-cv-01534-KOB Document 173 Filed 06/21/21 Page 4 of 5




                                     P.C.
                                     600 Vestavia Parkway, Suite 300
                                     Birmingham, AL 35216
                                     Tel: 205-326-6600
                                     Fax: 205-324-7097
                                     dlee@pljpc.com

                                     Attorneys for Defendant Chubb
                                     Custom Insurance Company




                              4
       Case 2:18-cv-01534-KOB Document 173 Filed 06/21/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June, 2021 I electronically filed the
foregoing DEFENDANT CHUBB CUSTOM INSURANCE COMPANY’S
LIST OF EXPERT WITNESSES TO BE CALLED AT TRIAL with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to
the following: Gary V. Conchin, Kenneth B. Cole, Jr., Gregory A. Brockwell, and
Jason R. Smith, and I certify that I have e-mailed and mailed by United States Postal
Service the document to the following non-CM/ECF participants:

      N/A

                                               /s/ Wayne D. Taylor
                                               WAYNE D. TAYLOR
                                               Georgia Bar No. 701275
                                               Admitted pro hac vice
